 In the Matter Of COLUMBIA BAKING COMPANY, D/B/A SEYBOLD BAKINGCOMPANYandBAKERY AND CONFECTIONERY WORKERS' INTERNATIONALUNION OF AMERICA, LOCAL #249Case No. 10-R-1059.-Decided January 17, 1944Mr. George Sapp,of Jacksonville, Fla., for the Company.Mr. Philip Whitehead,of Miami, Fla.,for Local 249.Mr. Glenn L. Moller,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Bakery and Confectionery Workers'International Union of America, Local #249, herein called Local 249,alleging that a question affecting commerce had arisen concerningthe representation of employees of Columbia Baking Company, d/b/aSeybold Baking Company, Miami, Florida, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Paul S. Kuelthau, Trial Ex-aminer.Said hearing was held at Miami, Florida, on December 1,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues)The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbia Baking Company is a Delaware corporation operatingbakeries in the States of Virginia, North Carolina, South Carolina,INotice of the hearing was duly mailed on November24, 1943, toMotor Transport andAlliedworkers,Local Union#400, with which the Company is presently under contract,but said notice was not received until December 3, 2 days after the hearing was held.however,in view of the evidence at the hearing set forth in Section III,infra,we aresatisfied that no prejudice has resulted from the tardy notice.54 N. L.R. B., No. 92.638 .COLUMBIA BAKING COMPANY639Georgia, and Florida. Its bakeries in Florida, including the Com-pany's Miami plant, are operated under thenameSeybold BakingCompany. The Company produces annually at its Miami plant breadand rolls valued at approximately $750,000, 15 percent of which is soldto the United States Army. In addition, the Miami plant sells cakesvalued at approximately $250,000 per year, which are obtained fromthe Company's plant at Jacksonville, Florida.All of the sales of theMiami plant are to customers located in the vicinity of Miami. TheMiami plant used raw materials during 1942 valued at approximately$200,000, 75 percent of which was shipped to the plant from pointsoutside the State of Florida.The company admits, and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDBakery and ConfectioneryWorkers' InternationalUnion ofAmerica, Local 249, Affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of theCompany.,III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about October 19 and again onOctober 22, 1943, Local 249 requested recognition as the exclusivebargaining representative of the Company's employees and that theCompany refused to extend such recognition on the ground that it hadan existing contract with Motor Transport and Allied. Workers, LocalUnion #400, chartered by District 50, United Mine Workers ofAmerica, herein called Local #400.2At the hearing, however, theCompany did not assert the contract as a bar to the proceeding.The evidence reveals that early in October 1943, the membersof Local #400 voted unanimously to withdraw from District 50 andto affiliate with the Bakery and Confectionery Workers. The officersall resigned from the former local and notified District 50 of theaction of their local. It appears, therefore, that there is doubt as tothe continued existence of the contracting union.Under such circum-stances we find that the contract is not a bar to a present determina-tion of representatives.3A statement of the Trial Examiner at the hearing, indicates that2 This contract was dated April 10,1943, and was to be in effect for a period of 1 yearand thereafter for additional 1-year periods unless terminated by the parties by notice atleast 30 days before the beginning of any new yearly period.8Matter of Wisconsin Southern Gas Company, 44 N.L. It. B. 311;Matter of Great LakesCarbon Corporation,44 N. L.R. B.70; Matter of Morrison Steel Products Company,50N. L. R. B.72 ; Matter of Rockland Power d LightCo., 49 N. L. It. B 1398. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 249 represents a substantial number of employees in the unithereinafter found appropriate.4We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn conformance with the stipulation of the parties,we find thatall production and maintenance employees,including porters, at theCompany's plant at Miami, Florida,but excluding truck drivers,office emloyees,and all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of,employees,or effectively to recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b). of the Act.5V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who wereemployed duringthe pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Local 249 has requested that it be designated on the ballot inthe election by its full name, followed by the initials A. F. of L.Saidrequest is hereby granted.In the event that Motor Transport and Allied Workers, Local Union#400, within 10 days of the date of this Decision and Direction ofElection, notifies the Regional Director of its desire to appear on theballot,said request will be granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor,Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbia BakingCompany d/b/a Seybold Baking Company, Miami, Florida, an electionby secret ballot shall be conducted as early as possible, but not later4The Trial Examiner reported that Local 249 submitted 56 authorization cards bearing.apparently genuine original signatures of persons listed on the Company's pay roll ofiOctober 23,1943, which contained the names of 60 employees in the appropriate unit.A5The Company stipulated and we find that a working foreman, TonyKnarr,does notpossess such supervisory authority as to require his exclusion from the unit. COLUMBIA BAKING COMPANY641than thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause, and who have not been rehired or reinstated prior to theelection, to determine whether they desire to be represented by Bakeryand Confectionery Workers International Union of America, Local#249, A. F. of L., for the purposes of collective bargaining.G07900 -4 4 - vol 54 ---42